   Case 2:19-cv-10374-PA-E Document 125 Filed 08/31/20 Page 1 of 5 Page ID #:1062

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-10374 PA (Ex)                                          Date    August 31, 2020
 Title             Thimes Solutions Inc. v. TP Link USA Corporation et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS - COURT ORDER

        Before the Court is a (1) Motion for Leave to file Fourth Amended Complaint filed by Plaintiff
Thimes Solutions Inc., (Dkt. 113), and (2) Motion to Dismiss the Third Amended Complaint filed by
defendants TP Link USA Corporation and Auction Brothers, Inc. d/b/a Amazzia, (Dkt. 118). The parties
have filed their respective Opposition and Reply briefs. (Dkts. 119, 121, 122, 123.) Pursuant to Rule 78
of the Federal Rules of Civil Procedure and Local Rule 7-15, the Court finds that this matter is
appropriate for decision without oral argument.

         I.         Background

        When Plaintiff commenced this action in May 2019, it alleged claims for (1) interference with
existing and prospective business relationships, (2) interference with contract, (3) libel per se, and
(4) declaratory judgment of non-infringement. (Dkt. 1.) Plaintiff amended its complaint on July 2, 2019
to add Amazzia as a defendant, but it did not add any new claims. (Dkt. 32.) After the action was
transferred to this Court in January 2020, the Court dismissed the First Amended Complaint for lack of
subject matter jurisdiction. (Dkts. 71, 73.) Plaintiff filed a Second Amended Complaint on January 13,
2020, dropping its claim for interference with contract and adding a claim for per se violation of Section
1 of the Sherman Antitrust Act. (Dkt. 78.) On June 8, 2020, the Court struck Plaintiff’s remaining state
law claims under California’s anti-SLAPP statute, and dismissed the Section 1 antitrust claim with leave
to amend. (Dkt. 103.) The Court instructed Plaintiff to seek leave from the Court before asserting any
new claims.

         On July 8, 2020, Plaintiff filed a Third Amended Complaint that stated a single claim for
declaratory judgment of non-infringement, which Plaintiff has maintained since the beginning of this
litigation. (Dkt. 112.) That same day, Plaintiff also filed a Motion for Leave to File a Fourth Amended
Complaint, seeking leave to add the following new claims: (1) false advertising under Section 43(a) of
the Lanham Act; (2) association-in-fact enterprise under the Racketeer Influenced and Corrupt
Organizations (“RICO”) Act; (3) RICO conspiracy; (4) monopolization under Section 2 of the Sherman
Antitrust Act; and (5) attempted monopolization under Section 2. On July 27, 2020, Defendants filed a
Motion to Dismiss the Third Amended Complaint.



CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 5
   Case 2:19-cv-10374-PA-E Document 125 Filed 08/31/20 Page 2 of 5 Page ID #:1063

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-10374 PA (Ex)                                           Date    August 31, 2020
 Title          Thimes Solutions Inc. v. TP Link USA Corporation et al.

         II.     Legal Standard

        The Court has not yet issued a Scheduling Order. Therefore, Plaintiff’s motion is considered
under Federal Rule of Civil Procedure 15, which allows amendment to a party’s pleading by leave of the
court at any time, and such leave “shall be freely given when justice so requires.” Fed. R. Civ. P. 15(a);
DCD Programs, Ltd., v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987) (leave to amend should be granted
with “extreme liberality” to “facilitate decision on the merits rather than on pleadings or technicalities”).
The Court considers five factors for a motion for leave to amend: “bad faith, undue delay, prejudice to
the opposing party, futility of amendment, and whether the plaintiff has previously amended the
complaint.” Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004). “Absent prejudice, or a strong
showing of any of the remaining . . . factors, there exists a presumption under Rule 15(a) in favor of
granting leave to amend.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).

         III.    Analysis

        The Court finds that Defendants have not made a strong enough showing of bad faith, undue
delay, or prejudice to overcome the presumption in favor of Plaintiff granting leave to amend. The
Court has not issued a Scheduling Order setting pretrial deadlines for discovery or dispositive motions.
Nor has the Court set a trial date for this action. Although permitting an amended complaint to be filed
might delay the resolution of this matter, this is not sufficient to overcome the “extreme liberality” with
which the Court must grant leave to amend. See Morongo Band of Mission Indians v. Rose, 893 F.2d
1074, 1079 (9th Cir. 1990). In evaluating the final factor of futility, the Court finds that Plaintiff’s
proposed claims under the Lanham Act and RICO Act are futile. Therefore, the Court denies the leave
to amend on those grounds.

        A motion for leave to amend should be denied on futility grounds when “no set of facts can be
proved under the amendment . . . that would constitute a valid and sufficient claim or defense.” B-K
Lighting, Inc. v. Fresno Valves & Casting, 2008 WL 11338299, at *3 (C.D. Cal. Jan. 7, 2008); Lockheed
Martin Corp. v. Network Solutions, Inc., 194 F.3d 980, 986 (9th Cir. 1999) (“Where the legal basis for a
cause of action is tenuous, futility supports the refusal to grant leave to amend.”). “A proposed
amendment is futile if the new claim could be defeated by a motion to dismiss or a motion for summary
judgment.” California v. Neville Chem. Co., 213 F. Supp. 2d 1142, 1144-45 (C.D. Cal. 2002) (citing
Johnson v. Am. Airlines, Inc., 834 F.2d 721, 724 (9th Cir. 1987)). “Futility alone can justify a court’s
refusal to grant leave to amend.” Novak v. United States, 795 F.3d 1012, 1020 (9th Cir. 2015); Hanlon
v. Hartford Life & Accident Ins. Co., 81 F. App’x 961, 961 (9th Cir. 2003) (same).

                 A.     Lanham Act Claim is Futile

        Plaintiff must set forth non-conclusory facts that show the existence of a false statement of fact
by the defendant in a commercial advertisement about its own product. See Champion Labs., Inc. v.
Parker-Hannifin Corp., 2011 U.S. Dist. LEXIS 52853, *45-46 n.20 (E.D. Cal. May 16, 2011) (quoting
Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1139 (9th Cir. 1997). The false statement

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                    Page 2 of 5
   Case 2:19-cv-10374-PA-E Document 125 Filed 08/31/20 Page 3 of 5 Page ID #:1064

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-10374 PA (Ex)                                         Date    August 31, 2020
 Title          Thimes Solutions Inc. v. TP Link USA Corporation et al.

must be disseminated sufficiently to the relevant purchasing public to constitute advertising or
promotion within that industry. See Rice v. Fox Broadcasting Co., 330 F.3d 1170, 1181 (9th Cir. 2003)
(quoting Coastal Abstract Serv., Inc. v. First Am. Title Ins. Co., 173 F.3d 725, 735 (9th Cir. 1999)).

         Plaintiff concedes that “the proposed new claims all stem from the same set of facts that TSI pled
in its previous complaints, so the proposed amendments would not alter the nature of the litigation.”
(Dkt. 113 at 6.) According to Plaintiff, Defendants’ complaints to Amazon about Plaintiff selling
counterfeit goods “are considered to be ‘advertisements’ under the Lanham Act. They were commercial
speech by TP-Link.” (Dkt. 113, Ex. A ¶59.) But Defendants’ complaints were made directly to
Amazon—who is not a consumer—and the complaints were not disseminated to the relevant purchasing
public (i.e., Amazon users who might purchase Plaintiff’s products). “A reasonable inference cannot be
made that by contacting Amazon, Defendant[s] ha[ve] made a commercial speech for the purpose of
influencing consumers.” Sky Billiards, Inc. v. WolVol, Inc., 2016 U.S. Dist. LEXIS 193629, at *7 (C.D.
Cal. Feb. 22, 2016) (dismissing Lanham Act claim with prejudice where “Plaintiff only alleges
Defendant contacted Amazon and alleged thirty-two of Plaintiff’s products violated Defendant’s
intellectual property rights.”); see also BLM Prods. v. Covves, LLC, 2017 U.S. Dist. LEXIS 222229, at
*16 (C.D. Cal. Oct. 26, 2017) (dismissing Lanham Act claim and reasoning, “Covves made
representations to Amazon by filling out an infringement form on Amazon.com. . . . it was not
‘disseminated sufficiently to the relevant purchasing public’ . . . [I]nstead, the representation was made
only to Amazon, out of view of the general public.”). Accordingly, the Court finds that the proposed
Lanham Act claim is futile, and therefore denies leave to amend on this basis.

                 B.     RICO Claims are Futile

          To prevail on a civil RICO claim, Plaintiff must prove that Defendants engaged in (1) conduct
(2) of an enterprise (3) through a pattern (4) of racketeering activity and (5) Defendants caused injury to
plaintiff’s business or property. Chaset v. Fleer/Skybox Int’l, LP, 300 F.3d 1083, 1086 (9th Cir. 2002).
Courts “should [] strive to flush out frivolous RICO allegations at an early stage of the litigation.” Wagh
v. Metris Direct Servs., Inc., 348 F.3d 1102, 1108 (9th Cir. 2003) (quotations omitted), overruled on
other grounds, Odom v. Microsoft Corp., 486 F.3d 541, 551 (9th Cir. 2007). Courts have
overwhelmingly rejected attempts to characterize routine commercial relationships, in which the parties
transact to provide services, as RICO enterprises. See, e.g., Gomez v. Gunthy-Renker, LLC, 2015 U.S.
Dist. LEXIS 90725, at *22-23 (C.D. Cal. July 13, 2015) (“[V]ery few Courts have been willing to . . .
treat allegations of routine commercial relationships as sufficient to support a RICO claim”) (collecting
cases); Woodell v. Expedia Inc., 2019 U.S. Dist. LEXIS 121633, at *21 (W.D. Wash July 22, 2019)
(“Allegations that are consistent with ordinary business activities or purposes are insufficient when
pleading an association-in-fact RICO enterprise.”).

        Plaintiff alleges that “TP-Link and Amazzia were members of an association-in-fact RICO
enterprise. The goal of this enterprise was to eliminate all third-party sellers of TPLink WLAN products
on the Amazon Marketplace . . . so that TP-Link could prevent anyone on Amazon from selling TP-Link
WLAN products at a price lower than TP-Link’s MSRP or MAP.” (Dkt. 113 Ex. A ¶68.) When the

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 3 of 5
   Case 2:19-cv-10374-PA-E Document 125 Filed 08/31/20 Page 4 of 5 Page ID #:1065

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-10374 PA (Ex)                                           Date    August 31, 2020
 Title          Thimes Solutions Inc. v. TP Link USA Corporation et al.

Court sets aside Plaintiff’s various legal conclusions, all that remains is a routine contract for services
between Defendants. Under the TP-Link-Amazon Brand Protection Agreement, Amazzia promised to
report non-compliant sellers to Amazon until they are removed. TP-Link hired Amazzia to perform
certain services, and Amazzia would be compensated in exchange for those services. “Parties that enter
commercial relationships ‘for their own gain or benefit’ do not constitute an ‘enterprise.’” In re
Countrywide Fin. Corp. Mortg.-Backed Sec. Litig., 2012 U.S. Dist. LEXIS 184429, at *29 (C.D. Cal.
June 29, 2012) (collecting cases); In re WellPoint, Inc. Out–of–Network UCR Rates Litig., 865 F. Supp.
2d 1002, 1034-35 (C.D. Cal. 2011). In light of the facts presented, Plaintiff’s enterprise allegations have
not risen “from the realm of the possible to the plausible.” Shaw v. Nissan North America, Inc., 220 F.
Supp. 3d 1046, 1057 (C.D. Cal. 2016) (dismissing RICO claim without leave to amend).

        In addition, Plaintiff has not plausibly alleged “racketeering activity” to support a viable RICO
claim. Plaintiff “must establish that Defendants had the specific intent to defraud, and Plaintiff[] may
establish that intent by showing the existence of a plausible fraudulent scheme.” Eclectic Props. East,
LLC v. Marcus & Millichap Co., 751 F.3d 990, 997 (9th Cir. 2014) (affirming dismissal of RICO claim
under Federal Rule 8(a) and 9(b) for failure to support a plausible inference that defendants had the
required specific intent to defraud). Because Defendants’ business relationship is “facially legitimate,”
and Defendants “operate legitimate businesses” and “otherwise act as routine participants in American
commerce, a significant level of factual specificity is required to allow a court to infer reasonably that
such conduct is plausibly part of a fraudulent scheme.” Id. at 997-98 (emphasis added).

         Plaintiff alleges that Defendants “engaged in wire fraud by sending to Amazon, by electronic
mail, complaints falsely attesting under penalty of perjury that TSI was selling counterfeit TP-Link
WLAN products.” (Dkt. 113 Ex. A at ¶74.) Defendants “knew that these complaints were false at the
time they submitted them to Amazon. . . . [and] intended to deceive Amazon into thinking that TSI was
selling counterfeit product.” (Id. at ¶¶75-76.) However, Defendants have alleged throughout this
litigation that they had a good faith basis to believe Plaintiff was an unauthorized reseller of TP-Link
products that lacked the original manufacturer’s warranty. Defendants therefore complained to Amazon
that Plaintiff’s products were counterfeit. “When faced with two possible explanations, only one of
which can be true and only one of which results in liability, plaintiffs cannot offer allegations that are
merely consistent with their favored explanation but are also consistent with the alternative explanation.
Something more is needed, such as facts tending to exclude the possibility that the alternative
explanation is true, in order to render plaintiffs’ allegations plausible.” In re Century Aluminum Co.
Secs. Litig., 729 F.3d 1104, 1108 (9th Cir. 2013).

          Plaintiff’s allegations illustrate a private business dispute that does not rise to the level of a
viable RICO claim. See Manos v. MTC Fin., Inc., 2018 U.S. Dist. LEXIS 226227, at *17 (C.D. Cal.
Apr. 2, 2018); Bhatti v. Goldman, 2014 U.S. Dist. LEXIS 167699, at *5 (C.D. Cal. Dec. 2, 2014)
(dismissing RICO claim and finding “[t]here is no question that a dispute exists between the parties, but
it is a run-of-the-mill business dispute involving fraud, and the case squarely belongs in state court.”).
Because Plaintiff has not presented a viable RICO claim, the Court finds that Plaintiff’s proposed
conspiracy claim is also deficient. See Howard v. America Online, 208 F.3d 741, 751 (9th Cir. 2000)

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                    Page 4 of 5
   Case 2:19-cv-10374-PA-E Document 125 Filed 08/31/20 Page 5 of 5 Page ID #:1066

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-10374 PA (Ex)                                          Date   August 31, 2020
 Title          Thimes Solutions Inc. v. TP Link USA Corporation et al.

(“Plaintiffs cannot claim that a conspiracy to violate RICO existed if they do not adequately plead a
substantive violation of RICO.”). The Court therefore denies Plaintiff leave to amend on these bases.

                 C.     Sherman Antitrust Act Claims are Not Futile

        To state a claim under Section 2 of the Sherman Antitrust Act, Plaintiff must allege that: “(1) the
defendant possesses monopoly power in the relevant market; (2) the defendant has willfully acquired or
maintained that power; and (3) the defendant’s conduct has caused antitrust injury.” Cost Mgmt. Servs.,
Inc. v. Wash. Natural Gas Co., 99 F.3d 937, 949 (9th Cir. 1996). And to support a claim for attempted
monopolization, Plaintiff must adequately plead: (1) specific intent to control prices or destroy
competition; (2) predatory or anticompetitive conduct to accomplish the monopolization; (3) dangerous
probability of success; and (4) causal antitrust injury. Id. at 949-50.

         In the proposed Fourth Amended Complaint, Plaintiff alleges Defendant TP-Link possesses
monopoly power in the relevant market—i.e., Amazon Marketplace. Defendant TP-Link had a 44.08%
global market share for all WLAN products in 2017, and TP-Link represents that it is “the world’s
number one provider of consumer Wi-Fi networking devices.” (Dkt. 113 Ex. A ¶90.) Therefore,
Plaintiff alleges that “[TP-Link] had at least a 50% market share of the global, United States, and New
York-centered Amazon marketplace for sales of new/factory-sealed consumer WLAN products.” (Id.)
“TP-Link willfully maintained monopoly power in the aforementioned markets by engaging in
anticompetitive conduct, such as by working with Amazzia to repeatedly submit false complaints to
Amazon that TSI, and other third-party sellers, were selling counterfeit TP-Link WLAN products in
order to get Amazon to expel these sellers from the Amazon Marketplace.” (Id. at ¶91.) This conduct
“caused injury to competition and to consumers.” (Id. at ¶94.) “TP-Link’s conduct has allowed it to
charge supracompetitive prices for its consumer WLAN products. . . . reduce the output of such
products to consumers . . . [and] eliminate[] consumer choice for different consumer WLAN products.”
(Id. at ¶¶94-95.) Defendants have also directly harmed Plaintiff by filing allegedly false complaints that
resulted in Amazon expelling Plaintiff from selling the Marketplace website. (Id. at ¶97.) Based on
these allegations in the proposed Fourth Amended Complaint, the Court finds that Plaintiff’s Sherman
Antitrust Act claims are not futile. The Court therefore grants leave to amend on this basis.

                                               Conclusion

        The Court grants Plaintiff leave to amend the complaint and add claims for monopolization and
attempted monopolization. The Court denies Plaintiff leave to add claims for violation of the Lanham
Act and RICO Act. Plaintiff shall file an amended complaint, if any, no later than seven (7) days from
the date this order is entered. No new claims may be asserted without leave of Court. The failure to file
an amended complaint by the deadline specified in this order may result, without further warning, in
dismissal of this action. Defendants’ Motion to Dismiss the Third Amended Complaint is hereby denied
as moot.

         IT IS SO ORDERED.

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                   Page 5 of 5
